Case: 4:19-cr-00327-RWS-NAB Doc. #: 198 Filed: 08/31/20 Page: 1 of 2 PageID #: 648




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION


 UNITED STATES OF AMERICA,                         )
                                                   )
        Plaintiff,                                 )
                                                   )    Cause No.       4:19-CR-00327-RWS/NAB
 v.                                                )
                                                   )
 TERRELL REID,                                     )
                                                   )
        Defendant.                                 )


                            DEFENDANT’S MOTION TO CONTINUE
                                POST-HEARING BRIEFING

        COMES NOW Defendant, Terrell Reid, by and through counsel, and hereby moves this Court

 to continue the post-hearing briefing deadlines. In support thereof, Defendant states as follows:

 1.     Defendant filed pretrial motions and an evidentiary hearing was had on July 16, 2020.

 2.     This Court ordered that Defendant’s Post Hearing Brief was due three weeks from the date

        that the transcript was filed.

 3.     On July 30, 2020, the Government filed a Notice of Intent to not use Defendant’s post-

        Miranda statements in its case-in-chief and moved to deny Defendant’s Motion to Suppress

        Post-Miranda Statements. (Doc. 179).

 4.     The transcript was filed on August 7, 2020. (Doc. 181).

 5.     On August 12, 2020, Defendant filed a Motion for Leave to File Additional Pretrial Motion.

        (Doc. 184).

 6.     On August 20, 2020, the Government filed a Response to Defendant’s Motion. (Doc. 189).

 7.     On August 20, 2020, Defendant filed a Reply to the Government’s Response. (Doc. 191).

                                                   1
Case: 4:19-cr-00327-RWS-NAB Doc. #: 198 Filed: 08/31/20 Page: 2 of 2 PageID #: 649




 8.      On August 20, 2020, the Government filed a Sur-Reply. (Doc. 193).

 9.      This Court set Defendant’s Motion (Doc. 184) for hearing on September 3, 2020. (Doc. 196).

 10.     Defendant’s post-hearing brief was due on August 28, 2020.

         WHEREFORE, Defendant requests this Court the post-hearing briefing schedule until after

 the scheduled hearing on September 3, 2020 in order to fully brief the pre-trial issues in this matter.



                                                 Respectfully submitted,

                                                 MUHLENKAMP & BERNSEN,
                                                 ATTORNEYS AT LAW, LLC

                                             By: /s/ Tory D. Bernsen_________
                                               TORY D. BERNSEN, (#62857MO)
                                               Attorney for Defendant
                                               P.O. Box 220126
                                               St. Louis, Missouri 63122
                                               (314) 462-0400
                                               (314) 737-2899 (cell)
                                               tbernsen@mbstlcriminaldefense.com



                                  CERTIFICATE OF SERVICE

 I hereby certify that on August 31, 2020, the foregoing was filed electronically with the Clerk
 of the Court to be served by operation of the Court’s electronic filing system upon all parties
 of record.

                                                         /s/ Tory D. Bernsen
                                                         TORY D. BERNSEN




                                                    2
